ADVISORY ACTION ATTACHMENT
AMENDMENTS
5.	Applicant’s reply has overcome the following rejection(s):
	a)	The objections to the drawings are overcome in view of the amendments to the specification providing SEQ ID NOs.

b)	The amendments to the specification addressing nucleotide sequence disclosure requirements are acknowledged.

c)	The objections to the specification are overcome in view of the amendments to the specification.

d)	The rejections of claims 149-155, 157 and 169-200 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome in view of the clarifying amendments to the claims.

e)	The rejections of: claim(s) 149-151, 154-155, 169-172, 180-184, 187-188, 190-192 and 200 under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Nadeau (US 20050009050 A1); claims 149, 173-176, 178-179, 181, 193-196 and 198-199 under 35 U.S.C. 103 as being unpatentable over Nadeau (US 20050009050 A1) in view of Gibbings (US 2011/0177054 A1); and claims 149, 173-177, 181 and 193-197 under 35 U.S.C. 103 as being unpatentable over Nadeau (US 20050009050 A1) in view of Fais (WO 2009/092386 A2), are overcome in view of the amendments to the claims.

f)	The rejections of: claim(s) 149-155, 157, 169-172, 180-192 and 200 under 35 U.S.C. 102 (a)(2) as being anticipated by Aghvanyan (US 2014/0272939 A1); claims 149, 173-176, 178-179, 181, 193-196 and 198-199 under 35 U.S.C. 103 as being unpatentable over Aghvanyan (US 2014/0272939 A1) in view of Gibbings (US 2011/0177054 A1); and claims 149 and 173-177, 181 and 193-197 under 35 U.S.C. 103 as being unpatentable over Aghvanyan (US 2014/0272939 A1) in view of Fais (WO 2009/092386 A2), are overcome because the Aghvanyan reference is not available as prior art in view of the statement made on page 12-13 of the Remarks.

g)	The rejections of: claims 149-155, 157, 169-172, 181-186, 189 and 190-192 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,618,510 B2; and claims 173-179 and 193-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,618,510 B2 in view of Gibbings (US 2011/0177054 A1) and/or Fais (WO 2009/092386 A2), are overcome in view of the amendments to the claims.

h)	The rejections of claims 150-151, 153, 155, 157, 169-171, 183-184, 186, 189 and 190-191 on the ground of nonstatutory double patenting as being unpatentable 

7.	For purposes of appeal, the proposed amendment(s) will be entered, and an explanation of how the new or amended claims would be rejected is provided below.
	a)	Claims 149, 152, 154, 172, 181-182, 185, 187 and 192 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2.

The following rejections would be maintained.

Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of ‘015 patent.

b)	Claims 173-179 and 193-199 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2 in view of Gibbings (US 2011/0177054 A1; previously cited) and/or Fais (WO 2009/092386 A2; previously cited).

The following rejections would be maintained.

Although the claims at issue are not identical, they are not patentably distinct from each other because as described above.

The ‘015 claims do not specifically require the reagents bind to exosomes as the analyte of interest (claim 173) or the elements of 174-179.

However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claim 176 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179.

It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘015 patent by incorporating the antibodies and analyte binding reagents described by Gibbings. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, Tsq101, GW182 and Argonaute-2. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to proteinaceous antigen from tumor cells (para. 6) and carry miRNA or siRNA activity 

Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claim 176 and tumor markers that are disease-specific (p. 1, 7 and 8).

It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘015 patent by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be released dramatically higher by tumor cells than normal cells and carry tumor markers (p. 1), demonstrating the importance of detecting and analyzing exosomes.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 12/21/2021 (hereafter the "Remarks") have been fully considered. Objections and rejections from the Final Office action dated 10/6/2021 would be overcome as noted above. Claims 149, 152, 154, 172-179, 181-182, 185, 187 and 192-199 would be rejected as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634